Name: Commission Regulation (EC) NoÃ 91/2007 of 30 January 2007 amending Regulation (EC) NoÃ 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing;  economic geography
 Date Published: nan

 31.1.2007 EN Official Journal of the European Union L 22/5 COMMISSION REGULATION (EC) No 91/2007 of 30 January 2007 amending Regulation (EC) No 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1483/2006 (2) opened standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. (2) In view of the situation on the Community markets for common wheat, barley and maize and of the changes in demand for cereals in various regions in recent weeks, new quantities of cereals held in intervention should be made available in some Member States. The intervention agencies in the Member States concerned should therefore be authorised to increase the quantities put out to tender by 28 724 tonnes of common wheat in France, 20 332 tonnes of barley in Finland and 9 363 tonnes in Lithuania, and 500 000 tonnes of maize in Hungary. (3) Regulation (EC) No 1483/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1483/2006 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 276, 7.10.2006, p. 58. Regulation as last amended by Regulation (EC) No 53/2007 (OJ L 17, 24.1.2007, p. 8). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on the Community market (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Maize Rye Ã Ã ªÃ Ã Ã Ã ÃÃ ¯     Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ Ã Ã Ã » Ã ¦Ã °Ã Ã Ã ¾ÃÃ ¸Ã  Ã Ã Ã    136, 1618, Ã ¡Ã ¾Ã Ã ¸Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  Tel. (359 2) 81 87 202 Fax (359 2) 81 87 267 E-mail: dfz@dfz.bg Website: www.mzgar.government.bg Belgique/BelgiÃ « 51 859 6 340   Bureau dintervention et de restitution belge/Belgisch Interventie- en Restitutiebureau Trierstraat 82/rue de TrÃ ¨ves B-1040 Bruxelles/Brussel Tel. (32-2) 287 24 78 Fax: (32-2) 287 25 24 E-mail: webmaster@birb.be Website: www.birb.be Ã eskÃ ¡ republika 0 0 0  StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00, Praha 1 Tel. (420) 222 871 667 or 222 871 403 Fax (420) 296 806 404 E-mail: dagmar.hejrovska@szif.cz Website: www.szif.cz Danmark 174 021 28 830   Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn Tel. (45) 33 95 88 07 Fax (45) 33 95 80 34 E-mail: mij@dffe.dk and pah@dffe.dk Website: www.dffe.dk Deutschland 1 350 000 767 343  336 565 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel. (49-228) 68 45-3704 Fax 1 (49-228) 68 45-3985 Fax 2 (49-228) 68 45-3276 E-mail: pflanzlErzeugnisse@ble.de Website: www.ble.de Eesti 0 0   PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt. 3, 51009 Tartu Tel. (372) 7371 200 Fax (372) 7371 201 E-mail: pria@pria.ee Website: www.pria.ee EllÃ ¡da     Payment and Control Agency for Guidance and Guarantee Community Aids (O.P.E.K.E.P.E) Acharnon 241 GR-104 46 Athens Tel. (30-210) 21 24 787 (30-210) 21 24 754 Fax (30-210) 21 24 791 E-mail: ax17u073@minagric.gr Website: www.opekepe.gr EspaÃ ±a     S. Gral. IntervenciÃ ³n de Mercados (FEGA) Almagro, 33 E-28010 Madrid EspaÃ ±a Tel. (34-91) 34 74 765 Fax (34-91) 34 74 838 E-mail: sgintervencion@fega.mapa.es Website: www.fega.es France 28 724 318 778   Office national interprofessionnel des grandes cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 Tel. (33) 144 18 22 29 et 23 37 Fax (33) 144 18 20 08-144 18 20 80 E-mail: f.abeasis@onigc.fr Website: www.onigc.fr Ireland  0   Intervention Operations, OFI, Subsidies & Storage Division, Department of Agriculture & Food Johnstown Castle Estate, County Wexford, Ireland Tel. (353) 53 91 63400 Fax (353) 53 91 42843 Website: www.agriculture.gov.ie Italia     Agenzia per le erogazioni in agricoltura  AGEA Via Torino, 45 I-00184 Roma Tel. (39) 06 49 49 97 55 Fax (39) 06 49 49 97 61 E-mail: d.spampinato@agea.gov.it Website: www.enterisi.it Kypros/Kibris     Latvija 27 020 0   Lauku atbalsta dienests Republikas laukums 2, RÃ «ga, LV-1981 Tel. (371) 702 7893 Fax (371) 702 7892 E-mail: lad@lad.gov.lv Website: www.lad.gov.lv Lietuva 0 35 150   The Lithuanian Agricultural and Food Products Market Regulation Agency L. Stuokos-GuceviÃ iaus Str. 9-12 Vilnius, Lithuania Tel. (370-5) 268 50 49 Fax (370-5) 268 50 61 E-mail: info@litfood.lt Website: www.litfood.lt Luxembourg     Office des licences 21, rue Philippe II BoÃ ®te postale 113 L-2011 Luxembourg Tel. (352) 478 23 70 Fax (352) 46 61 38 Telex: 2 537 AGRIM LU MagyarorszÃ ¡g 350 000 0 1 400 000  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt 22-24. H-1095 Budapest Tel. (36-1) 219 45 76 Fax (36-1) 219 89 05 E-mail: ertekesites@mvh.gov.hu Website: www.mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965 6040 AZ Roermond Nederland Tel. (31) 475 35 54 86 Fax (31) 475 31 89 39 E-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Website: www9.minlnv.nl Ã sterreich 0 22 461 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Tel. (43-1) 331 51-258 (43-1) 331 51-328 Fax (43-1) 331 51-4624 (43-1) 331 51-4469 E-mail: referat10@ama.gv.at Website: www.ama.at/intervention Polska 44 440 41 927 0  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL  00-400 Warszawa Tel. (48) 22 661 78 10 Fax (48) 22 661 78 26 E-mail: cereals-intervention@arr.gov.pl Website: www.arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) R. Castilho, n.o 45-51 P-1269-163 Lisboa Tel. (+351) 21 751 85 00 (+351) 21 384 60 00 Fax (+351) 21 384 61 70 E-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt Website: www.inga.min-agricultura.pt RomÃ ¢nia     AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  B-dul Carol I, nr. 17, sector 2 BucureÃti 030161 RomÃ ¢nia Tel. 40 21 3054802 and 40 21 3054842 Fax 40 21 3054803 Website: www.apia.org.ro Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160, SI-1000 Ljubljana Tel. (386-1) 580 76 52 Fax (386-1) 478 92 00 E-mail: aktrp@gov.si Website: www.arsktrp.gov.si Slovensko 0 0 227 699  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 815 26 Bratislava Tel. (421-2) 58 24 32 71 Fax (421-2) 53 41 26 65 E-mail: jvargova@apa.sk Website: www.apa.sk Suomi/Finland 30 000 95 332   Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16, Helsinki PL 30 FIN-00023 Valtioneuvosto Tel. (358-9) 160 01 Fax (358-9) 1605 27 72 (358-9) 1605 27 78 E-mail: intervention.unit@mmm.fi Website: www.mmm.fi Sverige 172 272 58 004   Statens jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Tel. (46) 36 15 50 00 Fax (46) 36 19 05 46 E-mail: jordbruksverket@sjv.se Website: www.sjv.se United Kingdom  24 825   Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH United Kingdom Tel. (44) 191 226 5882 Fax (44) 191 226 5824 E-mail: cerealsintervention@rpa.gsi.gov.uk Website: www.rpa.gov.uk    means no intervention stock of this cereal in this Member State.